Citation Nr: 1612806	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to October 1969 with a period of active duty for training from March 1964 to July 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran's service-connected disabilities are ischemic heart disease, rated 30 percent prior to November 20, 2013, and 100 percent thereafter; major depressive disorder, rated 70 percent; lumbosacral spine with degenerative changes of the thoracic spine, rated 40 percent; degenerative changes of the cervical spine, rated 30 percent; and diabetes mellitus, rated 10 percent prior to November 6, 2013, and 20 percent thereafter.  Prior to March 24, 2011, the combined disability rating was 80 percent, and prior to November 20, 2013, it was 90 percent.  As of November 20, 2013, his combined disability rating is 100 percent.  At all times, the schedular rating criteria for TDIU have been met.  38 C.F.R. § 4.16(a).   The Veteran contends that he is unemployable due to his service-connected disabilities.  

On June 2011 VA mental disorders examination, the Veteran reported that he bought a promotional products business in the 1980s which provides awards and incentives for businesses.  Although he continues to own that business, he had not worked there in five years due to his depression, spinal neurological deficits, and numbness; his wife continues to manage, and receive income from, the company.  After examining the Veteran, the examiner opined that he is unemployable due to the effect of his depression on his thinking, social comfort, emotional stability, and tolerance for conflict.

On June 2011 VA diabetes examination, the examiner opined that the Veteran was not restricted in his ability to perform strenuous activity; on June 2011 VA spine examination, it appears that the examiner determined that the Veteran's service-connected spine disability was "[p]artially responsible" for his retirement from the business, with other medical problems contributing, but ultimately opined that his claim for unemployability is less likely due to his service-connected cervical and lumbar spine disabilities or his diabetes mellitus since he worked for many years with a chronic back condition and his diabetes was well controlled with no significant residuals.  Further, on November 2011 VA ischemic heart disease examination, the examiner opined that the Veteran's service-connected heart disability does not affect his ability to work.

The Veteran's 2011 joint tax return history report shows decreasing amounts of taxable income for the Veteran and his wife from 2007 to 2011.  In 2007, their taxable income was $40,565; in 2011, it decreased to $25,547.

In an April 2012 statement (received in May 2012), the Veteran stated that he lost 1300 hours of work in the previous 12 months due to his service-connected disabilities; that he generally works 40 hours per week, although he is only "credited for 15 hours per week"; and that he assists in the managerial duties for the business on an unpaid, consulting basis.  He further reports that he has not taken a salary since 2009 and that his service-connected disabilities preclude him from maintaining meaningful employment.

On April 2013 VA general medical examination, the examiner opined that the Veteran does not have any conditions that impact his ability to work, that his functional impairments do not prevent gainful employment, and that there are no non-service connected disabilities that limit his occupation.   The examiner noted the following restrictions due to the Veteran's service-connected back and neck disabilities: he can lift up to five to 10 pounds; walk 100 to 200 yards; sit for up to one hour; and stand for five to 15 minutes.  While noting that the Veteran's restrictions do not preclude gainful employment, the examiner suggested that depression could be the Veteran's "biggest problem."

On April 2013 VA cardiac examination, the examiner noted that the Veteran's service-connected heart disability does not interfere with his business and does not prevent gainful employment.

On April 2013 VA psychological examination, the examiner did not address whether the Veteran's service-connected depression precluded him from substantially gainful employment.

In a May 2013 opinion, the Veteran's private physician stated that he continues to have disabling impairments, both physical and mental, that render him unable to maintain substantially gainful employment and that he is fully disabled by these conditions.

In his June 2014 substantive appeal, the Veteran stated that at the time his June 2013 notice of disagreement was submitted, he worked as an unpaid consultant but that, since that time, he "no longer work[s] at all" since he cannot work a full time job or any sort of job.  He further stated that he never told a VA examiner that he worked 40 hours per week as a consultant.

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 3.416(a).  It may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In light of the June 2011 VA mental disorders examiner's finding that the Veteran is unemployable due to his service-connected depression, and the Veteran's own statements that he worked for the family business as an unpaid consultant for at least 15 hours per week, the Board finds that a medical opinion from a VA Vocational Rehabilitation Division counselor which more thoroughly addresses the functional limitations of the Veteran's service-connected disabilities, and whether the Veteran's employment is considered substantially gainful employment, is needed to decide the TDIU issue.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Additionally, it is unclear from the record whether the Veteran is receiving Social Security Administration (SSA) disability benefits.  In his June 2014 substantive appeal, the Veteran stated that he is no longer working and is drawing "standard Social Security benefits."  As this matter is being remanded anyway, the AOJ should seek clarification from the Veteran as to whether he is receiving SSA disability benefits and obtain such records as necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran whether he is receiving SSA disability benefits based on any of his service-connected disabilities.  If so, the AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).  The AOJ should also ask the Veteran to identify the specific date he stopped working for his family business in any capacity.

2.  Thereafter, the AOJ should arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  If it is determined that a field examination is necessary at the Veteran's place of residence in order to fully address this matter, one should be scheduled.   Based on review of the record, the counselor should offer an opinion regarding the functional impact of the Veteran's service-connected disabilities at any time since March 2010 (a year prior to the date he filed his current claim) to November 20, 2013 (when a 100 percent rating for his heart disability was assigned). 

The consulting vocational specialist should also determine the extent of the Veteran's duties in his position as an unpaid consultant for his family business, including the amount of time he worked for the business, and assess whether his contributions would be considered more than marginal employment (defined above and in 38 C.F.R. § 4.16(a)).   

In reaching this conclusion, the consulting vocational specialist should consider, and comment upon as necessary, the following:

* The June 2011 VA mental disorders examiner's opinion that the Veteran is unemployable due to his service-connected depression.
* The June 2011 VA spine examination which noted that the Veteran's back condition is partially responsible for his retirement from the family business.
* The June 2011 VA spine, diabetes, and heart examinations, which concluded that the Veteran's service-connected diabetes and back, cervical spine, and heart disabilities do not prohibit him from working.
* The April 2013 VA general examination which indicated that the Veteran could lift between five to 10 pounds, stand for five to 15 minutes, and sit for one hour due to his service-connected back and cervical spine disabilities.
* The May 2013 private medical opinion finding that the Veteran's physical and mental impairments render him unable to maintain substantially gainful employment.
* The Veteran's April 2012 statement that he lost 1300 hours of work in the previous 12 months due to his service-connected disabilities; that he works 40 hours per week/"only credited for 15 hours per week"; and assists in the managerial duties of the business in an unpaid, consulting capacity.
* The Veteran's statement in his June 2014 substantive appeal that he has not worked since the filing of his June 2013 notice of disagreement.
* A 2011 Tax Return History Report that outlines the decreasing taxable income from 2007 to 2011 for the Veteran and his wife.

If the Veteran is found to have engaged in more than marginal employment, the VA vocational counselor should opine whether such employment could be considered to be a protected environment (such as a family business or sheltered workshop). 

The VA vocational counselor should explain the rationale for all opinions.  

3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




